 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER BARRETT SMITH,       Case No. CV 19-4366 VAP (SS)

12                  Plaintiff,        ORDER ACCEPTING FINDINGS,
13        v.                          CONCLUSIONS AND RECOMMENDATIONS
14   CITY OF SANTA BARBARA, et al.,
                                      OF UNITED STATES MAGISTRATE
15                  Defendants.
                                      JUDGE
16

17

18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
19   Complaint, all the records and files herein and the Report and
20   Recommendation of the United States Magistrate Judge.    The time
21   for filing Objections to the Report and Recommendation has passed
22   and no Objections have been received.     Accordingly, the Court
23   accepts and adopts the findings, conclusions and recommendations
24   of the Magistrate Judge.
25   \\
26   \\
27   \\
28   \\
